Citation Nr: 0113519	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-18 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
, to include whether new and material evidence has been 
presented to reopen a claim for service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to June 
1947 and from August 1950 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision in which the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied service connection for bilateral hearing 
loss.  The Board has rephrased the issue certified for appeal 
by the RO to better reflect the issue on appeal.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for hearing 
loss of the right ear in an unappealed April 1993 rating 
decision.

2.  The additional evidence associated with the claims folder 
since the April 1993 RO rating decision is new and material 
as it includes previously unconsidered details regarding the 
veteran's in-service history of noise exposure.


CONCLUSIONS OF LAW

1.  The RO's April 1993 decision denying service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2000).

2.  The evidence added to the record subsequent to the RO's 
April 1993 rating decision is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 1154(b), 5108, 7105 (West 
1991); 38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral hearing loss disability.  The RO 
addressed a claim for service connection for bilateral 
hearing loss disability on the merits in a May 1999 rating 
decision.  

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  In April 1993, the RO denied a 
claim for service connection for hearing loss in the right 
ear.  The veteran was provided notice of this decision in May 
1993, but he did not file a timely appeal.  See 38 C.F.R. 
§ 20.302 (a) (2000) (a Notice of Disagreement (NOD) must be 
filed with the agency of original jurisdiction within one 
year from the date that the agency mailed notice of the 
adverse decision).  An unappealed determination of the agency 
of original jurisdiction is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).

By means of a VA Form 21-4138 filing received in December 
1998, the veteran brought a claim for service connection for 
hearing loss.  By letter dated in December 1998, the RO 
initially advised the veteran that new and material evidence 
was required to reopen his claim for service connection for 
hearing loss of the right ear.  However, the RO subsequently 
addressed on the merits a claim for service connection for 
bilateral hearing loss, without formally adjudicating the 
question of whether the claim was reopened.  Initially, the 
Board must apply the new and material standard to the claim 
for service connection for right ear hearing loss and/or 
other disability.  Barnett, 83 F.3d 1380 (Fed. Cir. 1996).  
The claim for hearing loss of the left ear has not been 
subject to a prior final denial.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

In April 1993, the RO denied on the merits the claim for 
service connection for right ear hearing loss.  At that time, 
the veteran had argued that he was treated for a perforated 
right eardrum in service.  His service medical records were 
significant only for a finding of cerumen in the right ear on 
his August 1953 separation examination.  However, he was 
involved in combat while serving in Korea.  His post-service 
medical records revealed his reported history of injury to 
the right ear drum and noise exposure in service while 
serving in an artillery unit.  A May 1966 clinical record 
first noted hearing loss by audiogram findings.  A February 
1974 audiogram demonstrated right ear hearing loss disability 
per VA standards.  

In connection with the current appeal, the veteran has 
provided additional details regarding his noise exposure 
history in service.  He indicates that he fired 105 mm. 
Howitzers in combat with the 159 Field Artillery 25th 
Division C Battery.  He fought in Korea up unto the 
Manchurian border.  He was exposed to deafening and constant 
gunfire for hours at a time.  He reports being treated for 
injury to the right eardrum while hospitalized in Puson, 
Korea and Tokyo, Japan.  

The Board is of the opinion that the veteran's additional 
details regarding his in-service noise exposure history is 
both new and material.  In this respect, this history is 
consistent with the circumstances of the combat environment 
in service.  38 U.S.C.A. § 1154(b) (West 1991).  Given his 
medical history, the Board finds that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the additional evidence is sufficient to reopen the 
claim for service connection for right ear hearing loss.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary

ORDER

The claim for service connection for right ear hearing loss 
is reopened.  To this extent only, the appeal is granted.


REMAND

The evidence in this case establishes that the veteran was 
exposed to acoustic trauma during combat service.  
38 U.S.C.A. § 1154(b) (West 1991).  His private clinical 
records first note the existence of hearing loss in 1966, and 
a February 1974 audiogram demonstrated bilateral hearing loss 
disability per VA standards.  There are also findings of 
bilateral tympanic membrane scarring without any reported 
post-service history of trauma.  However, the service medical 
records fail to show any decrease in hearing acuity in 
service nor any other ear abnormality beyond right ear 
cerumen.  The Board is of the opinion that the veteran should 
be afforded VA audiology examination in order to determine 
the nature and etiology of his bilateral hearing loss.  The 
RO should also determine whether any additional development 
is warranted under the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this issue is REMANDED for the following action.

1.   The RO should obtain the veteran's VA 
clinical records since August 2000.  The RO 
should also request him to submit the names 
and addresses of all health care providers, VA 
or private, who have treated him for his 
bilateral hearing loss and/or other ear 
disability since his discharge from service.  
Thereafter, the RO should contact the named 
medical providers and request copies of all 
pertinent medical records.  

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The veteran should then be scheduled for 
an audiological examination in order to 
determine the nature and etiology of his 
bilateral hearing loss.  The examiner should 
describe the medical findings of record 
pertaining to the bilateral ear disability and 
express an opinion as to whether it is at 
least as likely as not that hearing loss of 
the left and/or right ear is the result of 
exposure to noise trauma during service or is 
otherwise related to active service.  The 
claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.

4.  Thereafter, the RO should readjudicate the 
claim for service connection for bilateral 
hearing loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 


